Citation Nr: 0723075	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the cervical spine.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of neck injury other than cervical spine arthritis.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of bilateral hip injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to February 
1949 and from June 1951 to January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran requested that he be afforded a hearing at the 
time he filed his substantive appeal in March 2005.  The 
veteran was informed in January 2007 that he was scheduled 
for a Travel Board hearing at the RO in February 2007.  In 
January 2007, the veteran, through his representative, 
contacted the RO and requested that the hearing be cancelled.  
Accordingly, the veteran's request for a hearing is treated 
as withdrawn and the Board will adjudicate the claims based 
on the evidence of record.  38 C.F.R. § 20.704(e) (2006).  

(The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for residuals of bilateral hip injuries will be 
addressed in the remand that follows this decision.)


FINDINGS OF FACT

1.  Service connection for residuals of a neck injury, to 
include arthritis of the cervical spine, was denied by a 
November 1995 Board decision.  

2.  The evidence received since the November 1995 Board 
decision, when considered by itself, or in the context of the 
entire record, does not raise a reasonable possibility of 
substantiating the claims of service connection for arthritis 
of the cervical spine or residuals of neck injury other than 
cervical spine arthritis.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for arthritis 
of the cervical spine has not been received.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5108, 7105 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.156(a), 20.1100 (2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for residuals 
of neck injury other than arthritis of the cervical spine has 
not been received.  38 U.S.C.A. §§ 101, 1110, 1131, 5108, 
7105 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.156(a), 
20.1100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran originally filed a claim for entitlement to 
service connection for residuals of a neck injury with 
arthritis in August 1992.  The claim was denied by a November 
1995 Board decision.  See 38 C.F.R. § 20.1100 (2006).  As a 
result, claims of service connection for residuals of 
arthritis of the cervical spine and residuals of neck 
injuries may now be considered on the merits only if new and 
material evidence has been received since the time of the 
last final adjudication.  38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.156 (2006); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2006), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran initiated his claim for service connection for a 
lumbar spine disability in August 1992.  The veteran's claim 
was denied in a January 1993 rating decision and in a 
subsequent Board decision dated in November 1995.  The 
evidence of record at the time of the November 1995 Board 
denial consisted of the veteran's service medical records 
(SMRs), VA examination reports dated in July 1950, October 
1957, September 1962, May 1988, and November 1992, VA 
outpatient treatment reports dated from August 1991 to August 
1992, and private treatment reports from C. Sinsabaugh, M.D., 
dated from September 1956 to September 1992, and H. Wee, 
M.D., dated from June 1987 to July 1987, a letter from E. 
Starinchak, M.D., dated in December 1975, and statements from 
R. Jacobs, Registered Pharmacist, dated in March 1958 and 
December 1958.  

The SMRs reflect that the veteran was involved in an 
automobile accident in August 1951.  He complained of 
headaches and abdominal pain at that time.  The January 1952 
separation examination noted that the veteran sustained head 
injuries in the car accident in August 1951 and was 
hospitalized for thirty days.  He was noted to have undergone 
a successful recovery with no complications or sequelae.  

VA examination reports dated in July 1950, October 1957, 
September 1962, and May 1988 do not reflect any diagnosis 
related to any disability of the cervical spine.  

The private treatment reports from Dr. Sinsabaugh and Dr. Wee 
are negative for any reference to treatment or a diagnosis of 
a cervical spine disability.  The letter from Starinchak and 
statements from Mr. Jacobs are likewise negative for any 
reference to treatment or a diagnosis of a cervical spine 
disability.  

The November 1992 VA examination report revealed a diagnosis 
of cervical spine arthritis.  

In November 1995, the Board denied the claim of service 
connection for residuals of a neck injury, including cervical 
spine arthritis.  

The veteran submitted an application to reopen his claim for 
service connection for residuals of a neck injury and 
arthritis of the cervical spine in December 2002.  Evidence 
received since the November 1995 Board decision consists of 
private treatment reports from Licking Memorial Hospital 
dated from June 1978 to July 1987, a letter from R. Raker, 
M.D, dated in February 1996, VA examination reports dated in 
April 1996, private treatment reports from D. Harris, D.O., 
dated from March 1994 to October 2000, an ultrasound report 
from The Vascular Lab, dated in January 2003, private 
treatment reports from T. Petryk, M.D., dated in July 2003, 
an electromyographic (EMG) examination report from T. Gatens, 
M.D., dated in June 2003, a magnetic resonance imaging (MRI) 
of the cervical spine dated in July 2003, and VA outpatient 
treatment reports dated from February 1994 to July 2006.

The April 1996 VA examination reports are new in that they 
were not of record before; however, they are not material.  
The reports do not reflect any diagnosis related to any 
disability of the cervical spine.  The veteran reported 
"neck cracks" on head turning at the April 1996 psychiatric 
examination.  

The private treatment reports from Licking Memorial Hospital, 
Dr. Raker, Dr. Harris, and the ultrasound from The Vascular 
Lab are new in that they were not of record before; however, 
they are likewise not material.  The records do not reveal 
treatment or a diagnosis of any neck disability.  

The EMG report from Dr. Gatens is new in that it was not of 
record before; however, it is not material.  The EMG revealed 
a mild left C6 irritation.  Nerve conduction velocity showed 
a mild sensory peripheral neuropathy but no specific nerve 
entrapment.  (The veteran had had a diagnosis of arthritis of 
the cervical spine at the time of the prior denial.)  

The MRI of the cervical spine is new in that it was not of 
record before; however, it is not material.  The MRI revealed 
spondylosis and degenerative disc disease most pronounced at 
C5-C6.  There was mild effacement of the lateral recesses and 
nerve root foramina at multiple levels but no central 
stenosis or large focal disc protrusion.  As noted above, the 
veteran had a diagnosis of neck disability prior to the 
Board's earlier denial.  

The private treatment reports from Dr. Petryk reports are new 
in that they were not of record before; however, they are not 
material.  The private treatment reports from Dr. Petryk 
reveal treatment for cervical radiculitis.  

The VA outpatient treatment reports are new in that they were 
not of record before; however, they are not material.  The VA 
outpatient treatment reports reveal a diagnosis of 
osteoarthritis of the cervical spine, which was noted at the 
time of the earlier denial.  

As noted above, the newly received evidence is not material.  
This is so because the evidence received since November 1995 
does not raise a reasonable possibility of substantiating the 
veteran's claim.  It does not tend to prove any point not 
already addressed in 1995.  It includes diagnoses, some of 
which are new when compared with earlier diagnoses, but it 
does not relate any neck disability to military service.  The 
veteran's claim for residuals of a neck injury to include 
arthritis of the cervical spine was denied because the Board 
found that there was a lack of evidence linking the veteran's 
neck disability to service.  Since the November 1995 denial, 
the veteran has submitted evidence of treatment for cervical 
spine disability; however, none of the newly received records 
provide a nexus between the veteran's current problems and 
his military service.  In other words, the newly received 
evidence merely shows that the veteran has current 
disability, something that was previously shown in 1995.  The 
evidence falls short of raising a reasonable possibility of 
substantiating the claim.  To substantiate a claim of service 
connection, there must be some nexus between current 
disability and military service.  Without some evidence 
tending to prove such a nexus, the information received since 
the prior final denial may not be considered new and material 
evidence.  In the absence of new and material evidence, the 
veteran's claim is not reopened.

In deciding these questions, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 and Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2007).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2007).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to reopen 
previously denied claims of service connection for arthritis 
of the cervical spine and residuals of neck injury other than 
arthritis.

The veteran submitted his claim for entitlement to service 
connection for arthritis of the cervical spine and residuals 
of neck injury other than arthritis of the cervical spine in 
December 2002.  The RO wrote to the veteran in April 2003 and 
informed him of the evidence/information necessary to 
establish service connection.  The RO wrote to the veteran in 
May 2003 and the veteran was specifically informed that he 
needed to submit new and material evidence for his claims for 
service connection for arthritis of the cervical spine and 
residuals of neck injury other than arthritis of the cervical 
spine.  He was informed that new evidence means evidence 
submitted for the first time and material evidence is 
evidence that relates to an unestablished fact necessary to 
substantiate the claim.  He was told what VA would do in the 
development of his claim and what he should do to support his 
contentions.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  Specific 
notifications are required regarding the bases for the 
previous denial and of what would constitute new and material 
evidence in the context of the previous denials.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Through the notice letters 
the veteran was told of the bases of the prior denial and 
what was specifically required to reopen, as well as what was 
required to substantiate an underlying claim of service 
connection.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
as enacted by the VCAA and 38 C.F.R. § 3.159(b).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  No such issue is now before the Board.  

In regard to the application to reopen claims of service 
connection for arthritis of the cervical spine and residuals 
of neck injury other than arthritis of the cervical spine, 
given that new and material evidence has not been received, 
the Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2006).  This is especially so given 
that the Board does not have jurisdiction to act further with 
respect to these claims, at least not until new and material 
evidence is received.  Barnett, supra.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any 
outstanding evidence that VA has a duty to seek out in the 
context of the claims to reopen.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) 
(2006).


ORDER

The application to reopen a claim of service connection for 
arthritis of the cervical spine is denied.

The application to reopen a claim of service connection for 
residuals of neck injury other than arthritis of the cervical 
spine is denied.


REMAND

The Board has determined that further development is 
necessary before the veteran's application to reopen a claim 
of service connection for bilateral hip disability can be 
adjudicated.  

The Board notes that the RO denied a claim of entitlement to 
service connection for hip disability in a January 1993 
rating decision.  The veteran appealed the decision to the 
extent that it had denied service connection for a right hip 
disability, and the Board denied the right hip disability 
claim in a November 1995 decision.  The veteran filed a 
statement in June 2003 in which he mentioned a left hip scar.  
The RO apparently construed the statement as a claim to 
reopen service connection for bilateral hip disability.  The 
RO denied the application to reopen in an April 2004 rating 
decision.  The veteran appealed the denial.  The Board notes 
that, while the veteran was apprised of the requirement that 
new and material evidence must be received in order to reopen 
and readjudicate the cervical arthritis and neck injury 
claims, the RO failed to include mention of the hip issue.  
Given the strict interpretation of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)) by 
the United States Court of Appeals for Veterans Claims 
(Court), the Board will remand in order to ensure that the 
veteran receives the notice he is entitled to receive.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000 is completed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 
2007).  Specifically, the RO must 
apprise the veteran of the 
requirement that, in accordance with 
38 C.F.R. § 3.156, new and material 
evidence be received in order to 
reopen his previously denied 
bilateral hip disability claim.  He 
should be told of the bases for the 
January 1993 RO and November 1995 
Board denials and consequently what 
is now required to reopen.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
He should also be instructed as to 
what is required to substantiate the 
underlying service connection claims 
with respect to each hip.  Id.

2.  After undertaking any other 
development deemed appropriate, 
consider the issue remaining on 
appeal in light of all information 
or evidence received.  (Note that, 
with respect to the left hip, the 
last final denial was in January 
1993, and with respect the right 
hip, the last final denial was the 
Board's November 1995 decision.)  If 
any benefit sought is not granted, 
the veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VA.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


